[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This decision involves the motion by the defendants, Myroslaw Dragan and Irene Dragan, to set aside this court's judgment against them which was dated February 22, 1996. In the decision of that same date, the court referred to the report of a fact-finder and then entered judgment in accordance with the report CT Page 9476 of the fact-finder based on Practice Book (1998 Rev.) § 23-58.
The decision did not note that this case had been properly and timely claimed for the jury, including payment of the required fee, by the defendants on October 12, 1990. A trial occurred on September 17, 1993 before Attorney Barbara A. LaVoy, who characterized her role as that of a fact-finder. Because the case had been claimed for the jury, Attorney LaVoy actually heard the case in the role of an arbitrator. General Statutes (1998 Rev.) § 23-61. Her decision was filed December 9, 1993, and on December 23, 1993, the defendants, among other things, timely moved for a trial de novo in accordance with Practice Book (1998 Rev.) § 23-66.
Thus, the court's decision of February 22, 1996 was a nullity in that the defendants were entitled to a jury trial as of December 23, 1993, when they filed a timely claim for a trial de novo. The judgment is opened and revoked and the case will be assigned to the jury, list.1
So Ordered.
Dated at Stamford, Connecticut, this 24 day of July, 1998.
William B. Lewis, Judge